Citation Nr: 0615004	
Decision Date: 05/23/06    Archive Date: 06/02/06

DOCKET NO.  03-34 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a bilateral hearing 
loss disability.

3.  Entitlement to service connection for residuals of in-
service dental procedures, claimed as root canal and bridges.

4.  Entitlement to service connection for residuals of 
hepatitis.

5.  Entitlement to service connection for a gynecological 
disorder, claimed as uterine cancer, cone biopsy and vaginal 
papilloma virus.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to August 
1984.

This claim is on appeal from the Waco, Texas, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The evidence reflects a diagnosis of hypertension at the 
time of military discharge.

2.  The veteran maintains that she has suffered from 
hypertension since military discharge.

3.  There is evidence of a current diagnosis of hypertension.

4.  The medical evidence does not show current diagnoses 
related to a bilateral hearing loss disability.

5.  The service dental records do not indicate that any teeth 
were lost due to in-service dental trauma.

6.  The veteran did not file a claim for a dental condition 
until many years after her separation from service.

7.  The veteran does not have irreplaceable missing teeth, 
damage to the jaw, or any other dental or oral condition that 
is compensable for VA purposes.

8.  The veteran was not a prisoner of war (POW) during 
service and the evidence does not show that she has a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, is not a Chapter 31 
vocational rehabilitation trainee, and is not rated at 100 
percent for service-connected disabilities.

9.  The medical evidence does not show a current diagnosis 
related to residuals of hepatitis.

10.  The medical evidence does not show a current diagnosis 
of uterine cancer.

11.  A cone biopsy is a diagnostic test which is not ratable 
under the law.

12.  The evidence shows treatment for vaginal papilloma virus 
in service.

13.  The veteran maintains that she has suffered from vaginal 
papilloma virus since military discharge.

14.  There is evidence of a current diagnosis of human 
papilloma virus.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the veteran, 
hypertension was incurred in military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).

2.  A bilateral hearing loss disability was not incurred in 
or aggravated by the veteran's military service, nor may it 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2005).

3.  The criteria for service connection for residuals of in-
service dental procedures, claimed as root canals and a 
bridge, have not been met.  38 U.S.C.A. §§ 1110, 1113, 1131, 
1712, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.381, 4.150, 
17.161 (2005).

4.  Residuals of hepatitis were not incurred in or aggravated 
by the veteran's period of active duty; no residuals of 
hepatitis are currently shown.  38 U.S.C.A. §§ 1110, 1113, 
1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).

5.  A gynecological disorder, claimed as uterine cancer, was 
not incurred in or aggravated by military service.  
38 U.S.C.A. §§ 1110, 1131, 5103(a), 5103A (West 2002); 
38 C.F.R. § 3.303 (2005).

6.  A gynecological disorder, claimed as cone biopsy, was not 
incurred in or aggravated by military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 
(2005).

7.  Resolving reasonable doubt in favor of the veteran, a 
gynecological disorder, claimed as uterine cancer, was 
incurred in military service.  38 U.S.C.A. §§ 1110, 1131, 
5103(a), 5103A (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant regulations, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002).  If a chronic disease is shown in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2005).  

However, continuity of symptoms is required where a condition 
in service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2005).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).  

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

I.  Entitlement to Service Connection for Hypertension

In addition to the regulations cited above, service 
connection for cardiovascular disease may be established 
based on a legal "presumption" by showing that it 
manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  38 
U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2005).  

Moreover, hypertension is defined as a diastolic blood 
pressure predominantly 90mm. or greater.  Isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.  See 38 C.F.R. § 4.104, 
Diagnostic Code (DC) 7101 (2005).

As an initial matter, the Board notes that the service 
medical records reflect that the veteran was diagnosed with 
hypertension at the time of service separation.  It was noted 
that a letter was sent to the veteran advising her to see her 
local physician for elevated blood pressure.  

While it is not clear from the record when the veteran was 
started on anti-hypertensive medication, an October 1987 note 
indicated that she had a history of hypertension and was on 
medication.  More recent medical evidence reflects on-going 
treatment for hypertension.

Based on the evidence above, the Board is of the opinion that 
entitlement to service connection for hypertension should be 
granted.  There is evidence of high blood pressure readings 
in service and a diagnosis of hypertension on the service 
separation examination.  

Further, the evidence is uncontroverted that the veteran was 
reporting a history of hypertension and was on medication 
within a few years after military discharge.  As such, and 
giving the veteran the benefit of the doubt, the Board finds 
that the evidence supports a grant of benefits. 

II.  Entitlement to Service Connection for a Bilateral 
Hearing Loss Disability

In addition to the relevant law and regulations cited above, 
service connection may only be granted for a current 
disability; when a claimed condition is not shown, there may 
be no grant of service connection.  See 38 U.S.C.A. § 1110 
(West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) 
(Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability).  "In the absence of proof of 
a present disability there can be no valid claim."  See 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The veteran contends, in essence, that she is entitled to 
service connection for hearing loss because of progressive 
hearing loss.  However, and significantly, the medical 
evidence does not show a current diagnosis of hearing loss at 
this time.

Service connection for impaired hearing shall not be 
established unless hearing status meets certain pure tone and 
speech criteria.  38 C.F.R. § 3.385 (2005).  For purposes of 
applying the laws administered by VA, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies of 500, 1,000, 2,000, 3,000, or 
4,000 Hertz (Hz) is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies of 
500, 1,000, 2,000, 3,000, or 4,000 Hz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2005).  

Further, to establish service connection for hearing loss 
disability, the veteran is not obliged to show that his 
hearing loss was present during active military service.  
However, if there is insufficient evidence to establish that 
a claimed chronic disability was present during service, the 
evidence must establish a nexus between his current 
disability and his in-service exposure to loud noise.  See 
Godfrey v. Derwinski, 2 Vet. App. 352 (1992).

Moreover, with certain enumerated disorders such as 
sensorineural hearing loss, service incurrence may be 
presumed if the disease is manifested to a degree of 10 
percent or more within one year after the date of separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

Significantly, service medical records are negative for 
complaints of, treatment for, or diagnosis of a hearing loss 
disability.  The service separation examination reflected 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5
10
10
LEFT
5
5
0
10
10

These levels do not meet the criteria for hearing loss for VA 
compensation purposes.  Therefore, the evidence does not 
support the veteran's contention that she suffered from 
hearing loss while on active duty.

Next, outpatient treatment records are completely negative 
for complaints of, treatment for, or a diagnosis of hearing 
loss.  The veteran has offered nothing more than a claim for 
benefits but points to no evidence reflecting complaints of 
or treatment for hearing loss, and the Board finds none after 
a thorough review of the file.  Therefore, the claim is 
denied.

III.  Entitlement to Service Connection for Residuals of In-
Service Dental Procedures

The veteran has specifically identified the in-service need 
for dental work, including a root canal and use of a bridge 
for tooth replacement, as the basis of her present dental 
claim.  

Generally, treatable carious teeth, replaceable missing 
teeth, dental or alveolar abscesses and periodontal disease 
will be considered service-connected solely for the purpose 
of determining entitlement to dental examinations or 
outpatient dental treatment under the provisions of 38 C.F.R. 
§ 17.161.  

Further, 38 C.F.R. § 17.161 generally provides that, to be 
eligible to receive treatment in a VA outpatient dental 
clinic, the veteran must satisfy the criteria of at least one 
of the various categories of eligibility (Classes I, II, 
II(a), II(b), II(c), IIR, III, IV, V, or VI) that are 
discussed at 38 U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  

Consideration will be given to each defective or missing 
tooth and each disease of the teeth and periodontal tissues 
separately to determine whether the condition was incurred or 
aggravated in line of duty during active service.  Also, when 
applicable, a determination as to whether the condition is 
due to combat or other in-service trauma, or whether the 
veteran was interned as a prisoner of war must be made.  38 
C.F.R. § 3.381(b).  

Moreover, 38 C.F.R. § 4.150, DC 9913 (2005) provides for 
compensable evaluations for the loss of upper and lower teeth 
where the loss of masticatory surface cannot be restored by 
suitable prosthesis.  Where the loss of the masticatory 
surface can be restored by suitable prosthesis, a 
noncompensable evaluation is warranted.  

However, those ratings only apply to bone loss through trauma 
or disease such as osteomyelitis.  They do not apply to the 
loss of the alveolar process as a result of periodontal 
disease, since such loss is not considered disabling.  Since 
the veteran is not claiming loss of masticatory surface, this 
regulation is not applicable to the current claim.

At the time of entrance onto active duty, there were no 
dental defects or diseases noted.  Service medical records 
reflect regular dental treatment, including routine 
examinations, filling cavities, gingivitis treatment, root 
canal, and a bridge in 1984.  

At the time of military discharge in August 1984, the veteran 
was listed as missing teeth 1, 16, 17, 18, 19-21 (replaced by 
dentures), 31, and 32.  She was reported as Type 2, Class A 
qualified.  In June 2002, she filed the current claim based 
on the in-service need for a bridge over decayed teeth and 
root canals.

The evidence of record indicates that the veteran's dental 
disorders include missing teeth and teeth replaced by 
dentures.  However, the evidence does not show that any of 
the missing teeth are irreplaceable and service-connection is 
not warranted.  

Further, missing teeth are compensable for rating purposes 
under DC 9913 ("loss of teeth, due to loss of substance of 
body of maxilla or mandible without loss of continuity").  
However, the Note immediately following states, "these 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling."  38 C.F.R. § 4.150, DC 9913.

The evidence of record does not show that the veteran's loss 
of teeth is the result of loss of substance of body of 
maxilla or mandible, either trauma-induced or otherwise.  In 
addition, there is no evidence that the veteran suffers from 
any other disability listed under 38 C.F.R. § 4.150.  
Moreover, outpatient treatment records are negative for post-
service dental treatment.  Therefore, she is not eligible for 
compensation for any service-connected dental disorder.

Moreover, VA's General Counsel has held that dental treatment 
of teeth, even extractions, during service does not 
constitute dental trauma.  See VAOPGCPREC 5-97, 62 Fed. Reg. 
15,566 (1997).  Therefore, even though the veteran underwent 
fairly regular dental work during service, including the 
extraction of multiple teeth and the insertion of a bridge, 
it does not support a finding of service connection for 
dental trauma.  

Next, the Board has considered whether the veteran's claim as 
to root canals and bridge work may be service-connected 
solely for the purpose of determining entitlement to dental 
examinations or outpatient dental treatment under the 
provisions of 38 C.F.R. § 17.161.  See 38 C.F.R. § 3.381 
(2005).  

To that end, a veteran may be entitled to service connection 
for the purpose of receiving VA outpatient dental treatment 
if he or she qualifies under one of the categories outlined 
in 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.  

Specifically, the provisions of 38 C.F.R. § 17.161 provide 
that outpatient dental treatment may be authorized by the 
Chief, Dental Service, for beneficiaries defined in 38 
U.S.C.A. § 1712(b) and 38 C.F.R. § 17.93 to the extent 
prescribed and in accordance with the applicable 
classification and provisions set forth as follows:

The provisions of 38 C.F.R. § 17.161 provides that to be 
eligible for treatment in a VA outpatient dental clinic, the 
veteran must satisfy the criteria of at least one of the 
various categories of eligibility (Classes I, II, II(a), 
II(b), II(c), IIR, III, IV, V, or VI) discussed at 38 
U.S.C.A. § 1712 and 38 C.F.R. § 17.161.  

Among other things, Class I eligibility pertains to veterans 
who have a compensable service-connected dental condition.  
Class II pertains to those who have a noncompensable service-
connected dental condition, subject to various restrictions 
including one-time correction of the dental problem.  

Class II (a) entitles the veteran to receive treatment in a 
VA outpatient dental clinic for "service trauma" sustained 
during active duty, and Class IIR permits dental treatment 
for noncompensable dental conditions when the veteran was 
denied replacement of missing teeth during active duty if the 
claim was made before April 1984.

In the present case, the veteran fails to met the criteria 
required for Class I eligibility.  Even if her service 
medical records showed additional missing teeth as a result 
of trauma (which it does not), there is no evidence of record 
establishing that her missing teeth are irreplaceable, that 
she sustained damage to the jaw, or any of the conditions 
listed as compensable dental and oral conditions under the 
rating schedule.  38 C.F.R. § 4.150.  

Further, there is no medical evidence of record showing that 
the veteran has a loss in whole or in part of a bone 
structure in the mouth due to in-service trauma or that she 
is unable to wear a suitable prosthesis.  38 C.F.R. § 4.150, 
DC 9913.  Therefore, the Board finds that the preponderance 
of the evidence is against granting entitlement to Class I VA 
outpatient treatment for the veteran's claimed missing teeth.

With respect to the question of whether she may be entitled 
to Class II VA outpatient treatment for the one-time 
correction of the service-connected noncompensable condition, 
the Board notes that the veteran did not file her claim 
within one year of her separation from service.  In fact, the 
record shows that she did not file her claim for a dental 
disorder until 2002, nearly 20 years after her discharge from 
service.  Thus, the Board finds that she is ineligible to 
receive Class II dental treatment for any of her claimed 
missing teeth.  See 38 C.F.R. § 17.161(b).

Because the veteran's missing teeth were not lost as a result 
of an in-service trauma, eligible for Class II(a) VA 
treatment for that tooth on that basis is not warranted.  
Moreover, as noted above, merely having had dental 
extractions during service is not tantamount to dental 
trauma, because treatment of teeth, even extractions, in and 
of itself, does not constitute dental trauma.  See VAOPGCPREC 
5-97, 62 Fed. Reg. 15,566 (1997).  

Thus, the Board finds that the preponderance of the evidence 
is also against granting entitlement to Class II(a) VA 
outpatient treatment for the veteran's claimed missing teeth.  

Furthermore, the record reflects that the veteran was not 
detained or interned as a prisoner of war; thus, she is not 
entitled to receive Class II(b) VA outpatient dental 
treatment for any of her teeth on that basis.  See 38 C.F.R. 
§ 17.161(d), (e).

Other categories of eligibility under 38 U.S.C.A. § 1712(b) 
and 38 C.F.R. § 17.161 include those veterans having a dental 
condition clinically determined to be complicating a medical 
condition currently being treated by VA, veterans whose 
service-connected disabilities are rated as totally 
disabling, and some veterans who are Chapter 31 vocational 
rehabilitation trainees.  38 C.F.R. § 17.161(g), (h), (i). 
However, the veteran does not allege, nor does the evidence 
suggest, that she meets any of the other categories of 
eligibility of 38 U.S.C.A. § 1712(b) and 38 C.F.R. § 17.161.

Considering the evidence of record in light of the above-
noted criteria, the Board finds that the medical evidence 
does not support the claim of service connection for a dental 
disorder and the claim is denied.

IV.  Entitlement to Service Connection for Residuals of 
Hepatitis

Service medical records reflect that the veteran was treated 
for viral hepatitis in June 1973.  At the time of military 
discharge, the service separation examination reflects that 
she was hospitalized for hepatitis but made a "full 
recovery."  The service medical evidence does not reflect 
any residuals associated with viral hepatitis.

Post-service medical records are devoid of complaints of, 
treatment for, or a diagnosis related to the residuals of an 
in-service episode of viral hepatitis.  The veteran has made 
no specific allegations of the nature of the claimed 
residuals of hepatitis and, after a thorough review of the 
claims file, the Board finds none.

Given that the evidence does not show a current diagnosis 
related to the residuals of in-service viral hepatitis, the 
claim is, necessarily, denied.

V.  Entitlement to Service Connection for a Gynecological 
Disorder, Claimed as Uterine Cancer, Cone Biopsy, and Vaginal 
Papilloma Virus

The veteran claims, in essence, that she was treated for 
various gynecological disorders in service and continues to 
have problems.  Further, she maintains that uterine cancer 
had its onset during military service.  

Service medical records reflect on-going treatment for 
various gynecology-related problems, including vaginal warts, 
skin tags in the perineal area, a uterine infection, 
endometriosis, vaginitis, cystitis, and vaginal bleeding.  It 
appears that she also had multiple pregnancies while on 
active duty.  

In July 1974, she underwent a cervical punch biopsy (cone 
biopsy) to rule/out cervical cancer, which showed cervical 
epithelial dysplasia.  The reviewing physician stated that 
"no convincing evidence of malignancy [could] be found . . . 
."  Similarly, an October 1982 cervical biopsy was normal.  
She received PAP smears every six months for a period of 
time, then annually.  While the veteran had multiple 
gynecological complaints during military service, the 
evidence does not show that she had uterine cancer while on 
active duty.

Post-service medical records reflect that the veteran was 
treated for heavy menstrual bleeding in late 1985 and was 
diagnosed with dysfunctional uterine bleeding.  In May 1988, 
she underwent an abdominal hysterectomy for vaginal bleeding.  
The diagnosis was multiple uterine leiomyomas.  For 
definitional purposes only, leiomyomas are defined as a 
benign neoplasm derived from smooth muscle.  See Stedman's 
Medical Dictionary, 26th ed.

In a May 2003 VA examination, the veteran reported a history 
of vaginal warts, vaginal spotting, recurrent vaginal 
discharge, and pain with intercourse.  She related that she 
underwent a partial hysterectomy in 1986 (record reflects 
that date was 1988) for uterine cancer but received no 
chemotherapy or radiation.  

Upon review of the records, the examiner reflected that she 
was unable to determine if the veteran had uterine or 
cervical cancer at the time of the hysterectomy.  After a 
physical examination, the diagnoses included status post 
partial hysterectomy, human papilloma virus, and dyspareunia.  

In a follow-up addendum, when asked whether the veteran's 
claim of uterine cancer was related to military service, the 
examiner concluded that the evidence was insufficient to 
render an opinion as there was no pathology report proving 
uterine cancer at the time of the veteran's hysterectomy.  

Uterine Cancer.  In this case, despite the veteran's 
assertion of uterine cancer, the evidence does not show a 
diagnosis of uterine cancer.  To this end, the Board places 
high probative value on the VA examiner's opinion that 
uterine cancer was not shown.  The examiner had the claims 
file for review, specifically discussed the findings in the 
claims file, obtained a reported history from the veteran, 
and conducted a complete examination.  There is no indication 
that the VA examiner was not fully aware of the veteran's 
past medical history or that she misstated any relevant fact.  
Therefore, the Board finds the VA examiner's opinion to be of 
great probative value.

The Board has considered the veteran's written statements and 
sworn testimony that she developed uterine cancer during 
military service.  Her statements are probative of 
symptomatology but they are not competent or credible 
evidence of a diagnosis, date of onset, or medical causation 
of a disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  

Moreover, the mere contentions of the veteran as to a medical 
nexus, no matter how well-meaning, without supporting medical 
evidence that would etiologically relate her complaints with 
an event or incurrence while in service, will not support a 
claim for service-connection.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Lathan v. Brown, 7 Vet. App. 359 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 144 (1994); King v. Brown, 5 
Vet. App. 19 (1993).  

Her assertions are not deemed to be sufficiently persuasive 
in light of the other objective evidence of record showing no 
complaints or findings indicative of uterine cancer during 
active duty, and no documented evidence of uterine cancer.  

The veteran lacks the medical expertise to offer an opinion 
as to the diagnosis of current pathology, as well as to 
medical causation of any current disability.  In the absence 
of competent, credible evidence of a chronic disability in 
service, lack of continuity of relevant symptomatology, and 
the absence of a medical nexus, service connection for 
uterine cancer is denied.

Cone Biopsy.  Regardless of the results of the veteran's in-
service cone biopsy, service connection is granted only for 
disability, not on the basis of laboratory findings which may 
suggest the presence of an underlying disability.  See 
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 
(2005); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In this case, a cone biopsy is a diagnostic test and not 
deemed to be a disability for which compensation is payable.  
To the extent that the cone biopsy reflected the absence of 
uterine cancer, that issue is part and parcel of the claim 
for uterine cancer discussed above.  As the findings of a 
diagnostic test are not compensable, the claim for a cone 
biopsy is denied.  

Human Papilloma Virus.  After a review of the claims file, 
the Board finds that the evidence supports a claim for human 
papilloma virus (vaginal warts).  As noted above, the service 
medical records reflect on-going treatment for what were 
described as vaginal warts, among other things.  

Post-service medical records reflect on-going treatment for 
human papilloma virus.  In a May 2003 VA examination, the 
veteran was diagnosed with human papilloma virus, among other 
things.  

Based on the evidence above, the Board is of the opinion that 
entitlement to service connection for human papilloma virus 
should be granted.  There is evidence of vaginal warts in 
service on numerous occasions.  Further, the evidence shows 
that the veteran has reported an on-going history of vaginal 
warts.  Moreover, the evidence shows a current diagnosis of 
human papilloma virus.  As such, and giving the veteran the 
benefit of the doubt, the Board finds that the evidence 
supports a grant of benefits for human papilloma virus. 

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to her present appeal by correspondence dated 
in August 2002.

The veteran has been provided every opportunity to submit 
evidence and argument in support of her claims, and to 
respond to VA notices.  The August 2002 VCAA notice letter 
provided to the veteran generally informed her of the 
evidence not of record that was necessary to substantiate her 
claims and identified which parties were expected to provide 
such evidence.  

She was notified of the need to give to VA any evidence 
pertaining to her claims.  There is no allegation from the 
veteran that she has any evidence in her possession that is 
needed for a full and fair adjudication of these claims.
  
In addition, by virtue of the rating decision on appeal and 
the statement of the case (SOC), the veteran was provided 
with specific information as to why the claims were being 
denied, and of the evidence that was lacking.  She was also 
supplied with the complete text of 38 C.F.R. § 3.159(b)(1) in 
the November 2003 SOC.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  

Next, in claims for disability compensation the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issue of uterine cancer were obtained in May and June 
2003.  As no current disabilities are shown with respect to 
the claims for hearing loss, dental, and hepatitis, medical 
examinations would serve no useful purposes.  The available 
medical evidence is sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence she needed to substantiate her 
claims for service connection, but she was not provided with 
notice of the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Even though the notice was  inadequate on these two 
elements, there is no prejudice in issuing a final decision 
because the preponderance of the evidence is against the 
veteran's claims for service connection.  Any questions as to 
the appropriate disability rating or effective date to be 
assigned are moot.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  

Further, inasmuch as the Board is allowing the claim for 
hypertension and human papilloma virus, the veteran will not 
be prejudiced by the Board's decision even if the notice and 
duty to assist provisions contained in the law have not been 
completely satisfied.  Therefore, no further action is 
necessary under the mandate of the VCAA.


ORDER

The claim for entitlement to service connection for 
hypertension is granted.

The claim for entitlement to service connection for a 
bilateral hearing loss disability is denied.

The claim for entitlement to service connection for residuals 
of dental condition, claimed as root canal and bridges, is 
denied.

The claim for entitlement to service connection for residuals 
of hepatitis is denied.

The claim for entitlement to service connection for a 
gynecological disorder, claimed as uterine cancer and cone 
biopsy, is denied.

The claim for entitlement to service connection for a 
gynecological disorder, claimed as vaginal papilloma virus, 
is granted.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans" Appeals


 Department of Veterans Affairs


